AC25lTIN.
                             -a       78711
                        June 21, 1968

Hon. Frank Coffey,                    Opinion No. M- 244
Criminal District Attorney
Tarrant County Criminal               Rer   Whether a motor carrier
  Courts Building                           may transport gravel and
Fort Worth, Texas 76102                     other commodities from
                                            gravel pits and other places
                                            of storage to processinq
                                            plants under a specialized
                                            motor carrier certificate
                                            issued by the Railroad
                                            Commission under Article
Dear Mr. Coffey:                            911b, V.C.S.?
     By letter and acccmpanying brief you recently
presented the above captioned question and requested
an opinion of this office.

     Your brief refers to a Specialized Motor Carrier
Certificate which has been issued by the Railroad Corn--
mission of Texas under Article 911b, Vernon's Civil Statutes,
authoriaina the transwrtation of crave1 and other named
ccamoditits, "fram gravel pits asd-other places of storage
to construction sites, including buildings, dams, streets
andhighways, and all other kinds and types of 8tructurts. . ."
      You state that those commodities originate at gravel
pits and other places of storage, art moved to processing
plants for mixing into concrete, blocks, etc., and are there-
after moved outbound from such processing plants to jobsite8,
etc.;  that the sole question for determination is whether
the carrier raayproperly transport the named cocrnodities
from such points of origin to processing plants.
      Aowevtr, it is a matter of common knowledge that in uny
instances a protiesoingplant is situated at, and necessarily
operated in conjunction with, a particular construction pro-
ject , and this opinion dots not cover or reach the question
of the transportation of commodities to a processing plant
under such circumstances.

     Interpretation of the words expressed in certificates
issued by the Railroad Commission must be considered
under the same principles as if the certificate was an act

                             -1187-
                                                              -   .


Hon. Frank Coffey, Page 2 (W- 249


of .the Legislature. Trapp v. Shell Oil Company, 145 Ttx.
323, 198 S.W.Zd 424 (1946); Attorney General's Opinion
No. C-136 (1963). The intent of the Commission must be
gathered from the language of the certificate construed
as a whole, aivina the words used their common and ordinarilv
accepted mea&g.-   Railroad Commission v. Texas & New Orleans Ry.,
42 S.W.Zd 1091 (Tex. Civ. App. 1931, error ref.).
     It has been suggested that the language "and all other
kinds and types of structures" may authorize mo7rements to
             "Btructure"
processing plants, since             his defined as meaning
something already constructed or built, as a building or a
dam, or a bridge.
     The nouns "buildin " "dam," "street,"  or "highway"
also ordinarilv +*
                re er to somethina that has already been
constructed or-built and may likewise be included within
the general definition of a "structure."
     This certificate authorizes transportation of the
named commodities to "construction sites,* (a specific
designation), "includin   uildings, dams, streets and
;gEs,"     (specific en&irations) followed by the gener:l
       and all other kinds and types of structures !.~,.
                                                       .
     Applying thenrule of ;ju;dem gtn;ris!~~
                                           the general
words following the sptcif c targnat on and particular
enumeration art not to be construed in their widest
meaning, but art limited to things of the same kind or
class cs those expressly mentioned. Stanford v. Butler,
142 Tex. 692, 181 S.W.Zd 269 (19441.
     Grants of property rights or privileges, such as the
right to transport certain commodities for hire, must be
construed strictly, and whatever is not unequivocally granted
in clear and explicit terms must be considered withheld.
Dye Trucking Company v. Miller, 397 S.W.211507 (Tex. Civ.
ADD.  1965, error ref., n.r.e.1. Therefore, the Specialized
Miior Carrier certificate as issued by the Commission may.
be literally interpreted as authorizing the transportation
of gravel and the other named commodities. from grave.1
pits and other places of storage to construction sites,
including buildings in the process of construction, dams
in the process of construction, streets and highways in
the process of construction, and all other kinds and type
of structures in the process of construction.



                           -1188-
Hon. Frank Coffey, page 3 (M-344)



      Although not bound by a departmental construction, the
courts will ordinarily adopt and uphold a construction
placed on a statute by the department charged with its
enforcement and administration. 53 Tex. Jur.Zd 259;Statutea,
sec. 177. The Department of Public Safety is charged with
the duty and responsibility to enforce all violations of
the Texas Motor Carrier Act, except rate violations,  Art.
1690)3(d).Vernon's Penal Code, and we are advised that this
department has always taken the position and construed the
statute to the effect that sand or gravel, etc.. could not
be transported to processing plants where the authority had
restrictions to construction sites, job sites, etc.

     It is the opinion of this office that a motor carrier
may not transport gravel and other commodities from   grave1
pita and other places of storage to processing plants
under this Specialized Motor Carrier Certificate issued
by the Railroad Commission unless, of course, the pro-
cessing plant is in the state of construc5.on er~:cLL=m
or composition such aa would constitute a “construction
site.*
                        SUMMARY

          Under the stated facts, and limited thereto,
     a motor carrier may not transport gravel and other
     commodities from gravel pita and other places of
     storage to processing plants under the specialized
     motor carrier certificate iaau   by the Railroad
     Commission under Article 911b           Civil Statutes.




Prepared by Monroe Clayton
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Lonny F. Zwiener
Dyer Moore, Jr.
Bill Allen
Eugene neatly

EXECUTIVE ASSISTANT
A. J. Carubbi,    Jr.
                             -1189-